DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US 20130228984).
 	Regarding claim 1, Watanabe discloses a water-blocking strip Fig. 1 capable of surface fitting installation, the water-blocking strip comprising: a strip-shaped main body 1; and closed protrusions 21 continuously distributed on a surface of the strip-shaped main body, so that installation is capable of tight fitting and water-blocking.  
 	Examiner notes that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Apparatus claims cover what a device is, not what a device does. 
 	Regarding claim 2, Watanabe discloses wherein each of the closed protrusions 21 Fig. 1 has a circular, polygonal or irregular closed shape, all the closed protrusions are closely arranged, and adjacent closed protrusions are in contact with each other or sharing a common edge. 	Regarding claim 3, Watanabe discloses wherein the closed protrusions themselves have lines with a line width, however Watanabe fails to explicitly disclose wherein the line width is between 0.3-10 mm, and a short cross-section of the lines is not pointed, the closed protrusions have a protruded height that is 10-300% of the line width.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the line width and protrusion height to any number of ranges (i.e. 0.3-10 mm or 10-300%) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claims 4 and 5, Watanabe discloses wherein the closed protrusions 21 are distributed at a certain angle on the surface of the strip-shaped main body, and the angle is not less than 15 degrees and not more than 165 degrees. 	Regarding claims 6 and 7, Watanabe discloses wherein the closed protrusions 21 are vertically distributed on the surface of the strip-shaped main body 1. 	Regarding claims 8-12, Watanabe discloses wherein a material of the water-blocking strip Fig. 1 .

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of Wolf (US 20050179218).  	Regarding claims 19 and 20, Watanabe discloses the invention as claimed above but fails to explicitly disclose an adhesive layer disposed on a surface.  Wolf, a sealing strip 11 Fig. 5, discloses the use of an adhesive layer 3 disposed on a surface of the strip 2.  Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to provide the strip of Watanabe with an adhesive layer as taught by Wolf in order to provide a means for adhering another layer thereto.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675